Citation Nr: 1549753	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-11 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to migraine headaches.

3.  Entitlement to service connection for attention deficit hyperactivity disorder (ADHD).

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a disability manifested by bloody noses.

6.  Entitlement to service connection for pain from light sensitivity.  

7.  Entitlement to an initial compensable rating for psoriasis.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Brian S. Wayson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1995 to October 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the instant claims.  

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is of record.

Additionally, as concerning his claimed psychiatric disability, the Board notes that the record reflects various diagnostic impressions, including major depressive disorder, a mood disorder, and anxiety.  Because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported symptoms and all other information of record, the Board has recharacterized this claim more broadly to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  On February 26, 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for ADHD, entitlement to service connection for tinnitus, entitlement to service connection for a disability manifested by bloody noses, entitlement to service connection for pain from light sensitivity, and entitlement to an initial compensable rating for psoriasis.

2.  The evidence is at least in equipoise as to whether the Veteran's migraine headaches were incurred in service.

3.  The probative evidence of record demonstrates that the Veteran's psychiatric disorder is causally related to his now service-connected migraine headache disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met for the claim for service connection for ADHD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal have been met for the claim for service connection for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of a substantive appeal have been met for the claim for service connection for a disability manifested by bloody noses.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal of a substantive appeal have been met for the claim for service connection for pain from light sensitivity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

5.  The criteria for withdrawal of a substantive appeal have been met for the claim for an initial compensable rating for psoriasis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

6.  The criteria for service connection for migraines have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

7.  The criteria for service connection for a psychiatric disorder as secondary to service-connected disabilities have been met.  38 U.S.C.A. § 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On February 26, 2015, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran expressing his desire to withdraw his appeals of his claims of entitlement to service connection for ADHD, entitlement to service connection for tinnitus, entitlement to service connection for a disability manifested by bloody noses, entitlement to service connection for pain from light sensitivity, and entitlement to an initial compensable rating for psoriasis.  The Veteran reiterated his desire to withdraw these appeals on the record at the April 2015 Board hearing, and again in written correspondence received on April 22, 2015.  

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2015).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  38 C.F.R. § 20.204(b)(3).  Appeal withdrawals must be in writing and must include the name of the Veteran, the Veteran's claim number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).  Additionally, withdrawal may be made by the appellant on the record at a hearing.  Id.

The Veteran's notification containing his request to withdraw the issues has been reduced to writing, and it contains his name and claim number.  See Statement received February 26, 2015; Representative Statement received on April 22, 2015.  The Board has not yet issued a final decision concerning the claims currently on appeal, thus the criteria are met for withdrawal of the claims.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed. In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2015).  Accordingly, further action by the Board on these issues is not appropriate and the appeals should be dismissed.  Id. 

II. Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system, if the disease manifested in service, then subsequent manifestations of the same disease at any date after service, no matter how remote, will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes'). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').

A.  Migraine Headaches

The Veteran maintains that his currently diagnosed migraine headache disability initially manifested during his active service.  He specifically maintains that he began experiencing headaches during his active service, the onset of which coincided with his stationing at the United States Naval Air Facility at Atsugi, Japan (NAF Atsugi) from July 1997 to February 2000.  See January 2000 Chronological Record of Medical Care (confirming that the Veteran was stationed at NAF Atsugi from 1997 to 2000).  He further asserted his belief that his condition was due to exposure to toxic chemicals from a waste incinerator that was adjacent to this duty location.  After carefully considering the claim in light of the record and the applicable law, the Board finds that at least, the evidence for and against the claim is in relative equipoise.  Accordingly, affording the Veteran the benefit of the doubt, his claim for service connection for migraines is granted.


In this regard, the Veteran's extensive VA treatment records clearly document his current diagnosis of migraines.  See, e.g., September 2011 VA Neurology Consultation Report (reflecting a diagnostic impression of "Migraine with aura/transformed migraine" manifested as "essentially a chronic daily headache" that is "[s]ignificantly disabling"); August 2011 VA Emergency Department Note (diagnosing migraines and noting symptomatology including "insomnia, nausea, dizziness, and an intermittent 'flashy, bluish' aura"); October 2012 Neurology Note (noting symptoms associated with his migraines including "photophobia, phonophobia and occasional transient visual aura"); November 2012 VA Neurology Consultation Report (diagnosing "[m]igraine with aura/transformed migraine"); January 2014 VA Neurology Outpatient Note (noting a diagnosis of "medically refractive chronic migraine").

Although the Veteran's service treatment records (STRs) are silent with regard to complaints of treatment for headaches, the Veteran asserted in statements and testimony adduced throughout the pendency of the claim that he began experiencing intermittent headaches in approximately 1997 after prolonged exposure to toxic smoke and fumes while stationed at NAF Atsugi and housed within several hundred meters of a privately operated industrial waste and medical refuse incinerator.  See April 2015 Board Hearing Testimony.  See also Veterans Benefits Administration (VBA) Training Letter 10-03 (revised May 29, 2013) (detailing the exposure of personnel at NAF Atsugi to environmental contaminants from "an off-base waste incinerator business owned and operated by a private Japanese company [k]nown as the Jinkanpo or Shinkampo Incinerator Complex[, which] consisted of a combustion waste disposal complex equipped with four incinerators burning up to 90 tons of industrial and medical waste daily"; noting that "[t]he complex was located approximately 100 yards south of the NAF Atsugi perimeter and during the spring and summer months the prevailing winds would blow the incinerators' emissions over the NAF"; reporting that "[e]nvironmental assessment reports conducted during the years of incinerator operations stated that there was significant degradation of air quality at the sites sampled and identified the sources as incomplete burning of wastes in uncontrolled incinerators and evaporation of solvents poured onto outdoor waste piles prior to incineration"; and identifying "chemicals of potential concern" including "chloroform; 1,2-dichloroethane; methylene chloride; trichloroethylene; chromium; dioxins and furans; and other particulate matter").  The Veteran further maintains that, in the years following his separation from active service, his headaches increased in frequency, severity, and duration, until he finally sought treatment for them several years after his discharge.  See April 2015 Board Hearing Testimony; May 2011 Statement in Support of Claim.  

The Board notes that the Veteran is competent to report the onset of headache symptoms during his active service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Accordingly, the Veteran is also competent to report experiencing continuing headache symptomatology during and since his active service, as the onset, frequency, and duration of such symptoms as headaches, insomnia, nausea, dizziness, visual aura, and sensitivity to light and sound, are certainly capable of lay observation.  See id.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

The Board additionally finds his competent statements of continuing headache symptomatology during and since his active service to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  In this regard, in support of his claim, the Veteran submitted a July 1997 Report on Observed Health Effects of Residents of Naval Air Facility Atsugi Related to Jinkanpo Incinerator Emissions prepared by the staff members of the US Naval Hospital in Yokusuka, Japan, which reflects that headaches were among the "acute health effects" documented in "a large number of" the medical records and testimonials provided by the NAF Atsugi residents, NAF Atsugi contract workers, and employees of the incinerator complex.  See July 1997 Report on Observed Health Effects of Residents of Naval Air Facility Atsugi Related to Jinkanpo Incinerator Emissions (noting that 91 of the 150 testimonials submitted in conjunction with the study contained reports of headache symptoms).  This evidence tends to validate the Veteran's assertion that he initially experienced intermittent headaches while he was stationed at NAF Atsugi, as headaches were among the medically documented "health effects" associated with the "13 pollutants measured at elevated levels on NAF Atsugi."  See id.  

Furthermore, his assertions of continuing migraine symptoms since his separation are supported by the lay statements of his family, friends, and coworkers, which attest to his progressively worsening headaches in the years following his discharge.  See July 2011 Statements of N.A., A.L.S., W.M.G., C.N., J.N., E.S., and S.S.  See also Barr, 21 Vet. App. at 307-08; Jandreau, 492 F.3d 1372; Davidson, 581 F.3d 1313.  Moreover, VA treatment records reflect that he has consistently reported experiencing migraine symptomatology since 1997.  See, e.g., September 2011 VA Neurology Consultation Report (noting the onset of symptoms in 1997); November 2012 VA Neurology Note (noting that the "headaches began around 1997 in Japan while in the service").  See also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  This credible report of a continuity of symptomatology suggests a link between his current migraine headache disability and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

The Veteran was provided a VA medical examination to evaluate his migraines in October 2011.  The examiner noted the Veteran's history of in-service exposure to environmental toxins at NAF Atsugi and acknowledged the Veteran's reports of experiencing headache symptoms during and since his active service.  Despite this, the examiner found that "there is no basis in medical fact identified to reasonably assert environmental toxin exposure in Atsugi, Japan . . . resulted in headaches/migraines, or that headaches/migraines had their onset in service," based primarily on the lack of documented headache pathology in the Veteran's STRs.

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the VA examiners' opinion regarding the etiology of the Veteran's migraine headache disability, as the examiner failed to adequately account for the Veteran's competent and credible lay statements as to the onset of symptoms, specifically failing to address the Veteran's credible complaints of ongoing headache pathology since service or to reconcile these complaints with the ultimate conclusion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Additionally, the examiner based the negative etiological determination primarily on the fact that that a headache disability was not diagnosed during service.  See 38 C.F.R. § 3.303(d) (2015) (stating that a post-service diagnosis does not preclude service connection).  However, as noted, the Veteran admitted that he neither sought treatment for nor complained of headaches during active service.  See, e.g., May 2011 Statement in Support of Claim.  

Accordingly, this opinion improperly relied merely on the absence of corroborating medical evidence, such as would be reflected in accompanying STRs, in determining there was no nexus between the Veteran's current migraines and his military service, without addressing competent evidence of continuity of symptomatology since service.  See Dalton, 21 Vet. App. at 39-40; see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991) (emphasizing that "symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology" defined in 38 C.F.R. § 3.303(b)).  Moreover, in finding against a relationship between the Veteran's migraines and his active service, the VA examiner failed to adduce any alternate (nonservice-related) etiology.  Thus, the October 2011 medical opinion does not form a sufficient foundation upon which to base a denial of entitlement to service connection.  See Nieves-Rodriguez, 22 Vet. App. at 304 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

Rather, because there is a currently diagnosed migraine headache disability, given the competent and credible evidence of continued headache pathology during and since the Veteran's active service, and in the absence of any probative evidence to the contrary, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's migraines.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's migraine headache disability is as likely as not attributable to his active military service.  And, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection is warranted for migraine headaches.

B.  Acquired Psychiatric Disorder

The Veteran additionally asserts that he suffers from a psychiatric disability stemming from his now service-connected migraine headaches.  

In this regard, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

VA treatment records reflect that Veteran has been diagnosed during the pendency of the claim with various psychiatric disorders, including a mood disorder, major depressive disorder, and anxiety.  See September 2011 VA Neurology Consultation Report (noting that the Veteran is undergoing treatment for depression and mood disorder with severe anxiety);  April 2012 VA Emergency Department Note (noting diagnoses including mood disorder secondary to general medical conditions and severe depression); November 2013 VA Mental Health Outpatient Note (reflecting a primary diagnosis of "Chronic Depressive Disorder, Anxiety").  

Furthermore, the July 2011 VA psychiatric examiner found a relationship between the Veteran's psychiatric disorder and his migraines, stating that he Veteran "meets diagnostic criteria for major depressive disorder, chronic, moderate" and opining that "it is more likely than not that the veteran's depression is exacerbated by migraine headaches."  See July 2011 VA Mental Disorders Compensation and Pension Examination Report.  The same VA physician clarified in an August 2011 supplemental report that the major depressive disorder, which is manifested by symptoms including dysphoric mood; initial, middle, and terminal insomnia; problems with short-term and long-term memory; difficulties with concentration; significant feelings of low self-worth, helplessness, and hopelessness, "is more likely than not caused by his headaches."

Accordingly, in the absence of any evidence to the contrary, the Board will resolve doubt in favor of the Veteran and grant the claim for service connection for an acquired psychiatric disability, to include major depressive disorder anxiety, and mood disorder, as secondary to the now service-connected migraine headaches.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


ORDER

The claim of entitlement to service connection for ADHD is dismissed.

The claim of entitlement to service connection for tinnitus is dismissed.

The claim of entitlement to service connection for a disability manifested by bloody noses is dismissed.

The claim of entitlement to service connection for pain from light sensitivity is dismissed.

The claim of entitlement to an initial compensable rating for psoriasis is dismissed.

Entitlement to service connection for migraine headaches is granted

Entitlement to service connection for a psychiatric disorder, to include including major depressive disorder, a mood disorder, and anxiety, as secondary to service-connected disabilities, is granted.


REMAND

The Veteran has asserted that he is unemployable, primarily due to his now service-connected migraine headache disability.  See April 2015 Board hearing testimony (asserting unemployability primarily on the basis of his migraines). 

It is unclear whether Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) until the Agency of Original Jurisdiction (AOJ) assigns a disability rating for the award of service connection for his migraine headaches and acquired psychiatric disability discussed above.

The issue of TDIU is deferred pending the rating of the Veteran's now service-connected migraine headache and psychiatric disorders.  Accordingly, after the RO has assigned ratings to the newly granted service connection claims and after it has completed the development requested herein, including the completion of a VA TDIU examination, the issue of TDIU should be readjudicated in light of the additional evidence; and if the claim is not granted, the matter should be returned to the Board.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

If, after ratings are assigned to the migraine headache and psychiatric disabilities, the Veteran continues to fail to meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should consider whether referral for extraschedular consideration is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision awarding service connection for migraine headaches and an acquired psychiatric disorder.
 
2.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records or other relevant evidence pertaining to his claim of entitlement to a TDIU.  Authorized release forms should be provided.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

3.  Obtain all outstanding VA treatment records and associate them with the claims file.


4.  Then, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner. 

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., psoriasis and the now service-connected migraine headaches and acquired psychiatric disorder) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

A complete rationale for all opinions should be provided. 
 
5.  Then, after completing the above and any other development that may be indicated, readjudicate the claim of entitlement to TDIU on the merits, to include the claim of an increased rating for hearing loss.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


